UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1663


RANDALL PATRICK,

                    Plaintiff - Appellant,

             v.

CITIBANK, N.A.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:17-cv-00218-CCE-JLW)


Submitted: September 28, 2017                                     Decided: October 2, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randall Patrick, Appellant Pro Se. Cassandra Lauren Crawford, Donald Richard Pocock,
NELSON MULLINS RILEY & SCARBOROUGH, LLP, Winston-Salem, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Randall Patrick seeks to appeal from the district court’s order denying his motion to

remand the case to the state court, denying as moot his motion to expedite a decision on

his motion to remand, and granting Citibank’s motion to stay the action and to compel

arbitration. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order Patrick seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we deny leave to proceed in forma pauperis and dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.



                                                                               DISMISSED




                                             2